Case 2:21-cr-00079-RJC Document 14 Filed 03/17/21 Page 1of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA ) Criminal No. &\-74
oY ) Indge Robert. T. Clute
) Magistrate Judge Lisa Lenihan
SUSAN GILBERT )
MAGISTRATE JUDGE'S REPORT OF ARRAIGNMENT

=—™ R short Cussar
Defense Counsel: J onathan M\t Zz AUSA: Karen Gal Or

1, Date of arraignment: 3| 7 | a |

2. Defendant is: incarcerated,

X ~on bond.

3, Defendant entered a plea of NOT GUILTY .

4, The parties were advised that all pretrial motions must be filed within fourteen (14) days.

5, A Rule 16 conference: XK has been held ___ has not been held. \\v Q ,

6. Discovery is: XK completed not completed. \o” A
Xe \

‘7. Defendant has requested to be tried by: Jury non-Jury. : Yor

8. All parties have been advised that the matter:
____ has been scheduled for trial for
has not been scheduled for trial.
xX has not been scheduled for trial, but will be notified.

; ; Pe alae F [
9. Estimated trial length for: G Vays fe. the whofe case
/ , “

 

x

vf
J

\

\e?

10,- Oral motion made for extension of Pretrial Motions? x Yes No Motions Due: S (3 Joa.|

has been processed by US Marshal.

has not been processed by US Marshal, but has been advised to

be processed,
s/Lisa Pupo Lenihan
United States Magistrate Judge

cc: Judge Co ly il lL

The Defendant agreed to participate in the arraignment via video

fAwpdocs\order, fxc\armt_94,
